COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


AZRA HAMEED,


                            Appellant,

v.

HARBANS SINGH,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00052-CV

Appeal from the

County Court at Law No. 4

of Dallas County, Texas
 
(TC# cc-06-07320-D)

MEMORANDUM OPINION

 Pending before this Court is Appellant Azra Hameed's motion to dismiss this appeal under
Tex. R. App. P. 42.1.  Appellant represents to the Court that she no longer wishes to pursue an appeal
as the trial court has set aside the default judgment which was the subject of the appeal.  We have
considered this cause on the motion and conclude the motion should be granted.  See Tex. R. App.
P. 42.1(a)(1).  Therefore, we grant Appellant's motion to dismiss and dismiss this appeal.  Costs will
be taxed against Appellant.  See Tex. R. App. P. 42.1(d).

						KENNETH R. CARR, Justice

April 19, 2007

Before Chew, C.J., McClure, and Carr, JJ.